Citation Nr: 1011059	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
low back sprain.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 2005 to November 2005 and from April 2006 to August 
2007, with subsequent additional periods of reservist or 
National Guard training.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Further development of the record is required to comply with 
VA's duty to assist the Veteran in the development of the 
facts pertinent to his claim.

In January 2009, the Veteran submitted a release for private 
treatment record from Dr. P.A. at Eastern Maine Healthcare 
Mall.  In January 2009 the RO sent a letter to Dr. P.A. 
requesting these records; however, the letter was sent to an 
incorrect address.  The letter was re-sent in April 2009; 
however, it is not clear from the record whether this letter 
was sent to the correct address.  Moreover, the record does 
not show that the Veteran was ever notified that these 
treatment records were not obtained.  It was incumbent on the 
RO to notify the Veteran if the private treatment records 
were not secured, and to afford the Veteran the period of 
time provided by law to submit the requested records.  On 
remand, another attempt should be made to secure these 
private treatment records.

Additionally, the record shows that the Veteran received 
drill pay for 103 days of training in 2008.  See VA Form 21-
8951 received in July 2009.  On remand, the RO/AMC will need 
to obtain confirmation of all of the Veteran's military 
service subsequent to August 2007, as well as obtain his 
service treatment records (STRs) from this additional 
service, as these may include records of treatment for his 
low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Confirmation should be obtained from 
the appropriate service department as to 
all of the Veteran's military service 
subsequent to August 2007, including his 
most recent reported service in 2008.

2.  The Veteran's STRs from his service 
subsequent to August 2007, including 
records from 2008, should be obtained and 
associated with the claims file.   The 
extent of the efforts to obtain such 
records should be documented in the claims 
file.

3.  The RO/AMC should undertake 
appropriate development to obtain the 
Veteran's treatment records from Dr. P.A. 
at Eastern Maine Healthcare Mall (i.e., in 
April 2008) for which the Veteran provided 
a signed release in January 2009.  If the 
Veteran identifies any additional 
outstanding evidence supportive of his 
claim, the RO/AMC should undertake 
appropriate development to obtain that 
evidence as well.  In this regard, any 
updated or additional releases needed 
should be obtained.  If the RO/AMC is 
unable to obtain any medical records 
identified by the Veteran, the RO/AMC 
should so inform him and his 
representative, and request them to 
provide copies of such records.  

4.  Thereafter, the RO/AMC should arrange 
for any further development deemed 
necessary, to include ordering a VA 
examination.

5.  The RO should then readjudicate the 
issue on appeal, in light of all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, the RO should 
issue an appropriate Supplemental 
Statement of the Case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


